 



     
EXHIBIT 10.1

Contact:   Customer Services — CTSLink
Wells Fargo Bank Minnesota, N.A.
Securities Administration Services
7485 New Horizon Way
Frederick, MD 21703
www.ctslink.com
Telephone: (301) 815-6600
Fax: (301) 315-6660

SMT SERIES 2005-3
Record Date: March 31, 2006
Distribution Date: April 20, 2006
Certificateholder Distribution Summary

                                                                               
                                                    Certificate      
Certificate                                                                    
          Class       Pass-Through       Beginning       Interest      
Principal       Current       Ending Certificate       Total       Cumulative  
    Class     CUSIP       Description       Rate       Certificate Balance      
Distribution       Distribution       Realized Loss       Balance      
Distribution       Realized Loss                                                
                       
A-R
      81744FHN0       SEN       5.32976 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00      
A-1
      81744FHK6       SEN       4.97625 %       218,339,613.89        
902,024.46         10,410,129.34         0.00         207,929,484.55        
11,312,153.80         0.00      
B-1
      81744FHP5       SUB       5.14625 %       6,208,000.00         26,523.22  
      0.00         0.00         6,208,000.00         26,523.22         0.00    
 
B-2
      81744FHQ3       SUB       5.41625 %       3,287,000.00         14,780.26  
      0.00         0.00         3,287,000.00         14,780.26         0.00    
 
B-3
      81744FHR1       SUB       5.80424 %       2,374,000.00         11,439.57  
      0.00         0.00         2,374,000.00         11,439.57         0.00    
 
B-4
      81744FHS9       SUB       5.80424 %       1,095,000.00         5,276.47  
      0.00         0.00         1,095,000.00         5,276.47         0.00      
B-5
      81744FHT7       SUB       5.80424 %       731,000.00         3,522.46    
    0.00         0.00         731,000.00         3,522.46         0.00      
B-6
      81744FHU4       SUB       5.80424 %       1,826,168.25         8,799.74  
      0.00         0.00         1,826,168.26         8,799.74         0.00      
X-A
      81744FHL4       IO       0.82799 %       0.00         150,086.56        
0.00         0.00         0.00         150,086.56         0.00      
X-B
      81744FHM2       IO       0.56452 %       0.00         4,449.99        
0.00         0.00         0.00         4,449.99         0.00                    
                                                   
Totals
                                    233,860,782.15         1,126,902.73        
10,410,129.34         0.00         223,450,652.81         11,537,032.07        
0.00                                                                      

Principal Distribution Statement

                                                                               
                                              Beginning       Scheduled    
Unscheduled                                                           Original
Face       Certificate       Principal     Principal             Realized      
Total Principal       Ending Certificate       Ending Certificate       Total
Principal       Class     Amount       Balance       Distribution    
Distribution     Accretion     Loss       Reduction       Balance      
Percentage       Distribution                                                  
   
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
A-1
      349,687,000.00         218,339,613.89         1,588.94       10,408,540.40
      0.00       0.00         10,410,129.34         207,929,484.55        
0.59461600         10,410,129.34      
B-1
      6,208,000.00         6,208,000.00         0.00       0.00       0.00      
0.00         0.00         6,208,000.00         1.00000000         0.00      
B-2
      3,287,000.00         3,287,000.00         0.00       0.00       0.00      
0.00         0.00         3,287,000.00         1.00000000         0.00      
B-3
      2,374,000.00         2,374,000.00         0.00       0.00       0.00      
0.00         0.00         2,374,000.00         1.00000000         0.00      
B-4
      1,095,000.00         1,095,000.00         0.00       0.00       0.00      
0.00         0.00         1,095,000.00         1.00000000         0.00      
B-5
      731,000.00         731,000.00         0.00       0.00       0.00      
0.00         0.00         731,000.00         1.00000000         0.00      
B-6
      1,826,168.26         1,826,168.26         0.00       0.00       0.00      
0.00         0.00         1,826,168.26         1.00000000         0.00      
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
                       
Totals
      365,208,268.26         233,860,782.15         1,588.94       10,408,540.40
      0.00       0.00         10,410,129.34         223,450,652.81        
0.61184445         10,410,129.34                                                
   

 



--------------------------------------------------------------------------------



 



     
Principal Distribution Factors Statement

                                                                               
                                              Beginning       Scheduled    
Unscheduled                                           Ending                    
Original Face       Certificate       Principal     Principal            
Realized       Total Principal       Ending Certificate       Certificate      
Total Principal       Class     Amount       Balance       Distribution    
Distribution     Accretion     Loss       Reduction       Balance      
Percentage       Distribution                                                  
   
A-R
      100.00         0.00000000         0.00000000       0.0000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
A-1
      349,687,000.00         624.38584760         0.00454389       29.76530554  
    0.00000000       0.00000000         29.76984944         594.61599816        
0.59461600         29.76984944      
B-1
      6,208,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-2
      3,287,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-3
      2,374,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-4
      1,095,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-5
      731,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-6
      1,826,168.26         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000                                                  
 

Interest Distribution- Statement

                                                                               
                                                                      Payment  
                                                                               
      of             Non-                 Remaining       Ending                
        Current     Beginning       Current     Unpaid     Current     Supported
                Unpaid       Certificate/                   Accrual    
Certificate     Certificate/       Accrued     Interest     Interest    
Interest       Total Interest       Interest       Notational       Class    
Accural Dates     Days     Rate     Notional Balance       Interest    
Shortfall     Shortfall     Shortfall(1)       Distribution       Shortfall(2)  
    Balance                                                            
A-R
    N/A     N/A     5.32976%       0.00         0.00       0.00       0.00      
0.00         0.00         0.00         0.00      
A-1
    03/20/06 – 04/19/06     30     4.97625%       218,339,613.89        
905,427.09       0.00       0.00       3,402.63         902,024.46         0.00
        207,929,484.55      
B-1
    03/20/06 – 04/19/06     30     5.14625%       6,208,000.00         26,623.27
      0.00       0.00       100.05         26,523.22         0.00        
6,208,000.00      
B-2
    03/20/06 – 04/19/06     30     5.41625%       3,287,000.00         14,836.01
      0.00       0.00       55.75         14,780.26         0.00        
3,287,000.00      
B-3
    03/01/06 – 03/30/06     30     5.80424%       2,374,000.00         11,482.72
      0.00       0.00       43.15         11,439.57         0.00        
2,374,000.00      
B-4
    03/01/06 – 03/30/06     30     5.80424%       1,095,000.00         5,296.37
      0.00       0.00       19.90         5,276.47         0.00        
1,095,000.00      
B-5
    03/01/06 – 03/30/06     30     5.80424%       731,000.00         3,535.75  
    0.00       0.00       13.29         3,522.46         0.00         731,000.00
     
B-6
    03/01/06 – 03/30/06     30     5.80424%       1,826,168.26         8,832.93
      0.00       0.00       33.19         8,799.74         0.00        
1,826,168.26      
X-A
    03/01/06 – 03/30/06     30     0.82799%       218,339,613.89        
150,652.72       0.00       0.00       566.16         150,086.56         0.00  
      207,929,484.55      
X-B
    03/01/06 – 03/30/06     30     0.56452%       9,495,000.00         4,466.78
      0.00       0.00       16.79         4,449.99         0.00        
9,495,000.00                                                            
Totals
                                  1,131,153.64       0.00       0.00      
4,250.91         1,126,902.73         0.00                                      
                             

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



     
Interest Distribution Factors Statement

                                                                               
                                                                       
Beginning               Payment of             Non-                          
Ending                               Current       Certificate/              
Unpaid             Supported                 Remaining       Certificate/      
              Original Face       Certificate       Notional       Current    
Interest     Current Interest     Interest       Total Interest       Unpaid
Interest       Notational               Class     Amount       Rate      
Balance       Accrued Interest     Shortfall     Shortfall(1)     Shortfall    
  Distribution       Shortfall(2)       Balance                                
                             
A-R
      100.00         5.32976 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000              
A-1
      349,687,000.00         4.97625 %       624.38584760         2.58925007    
  0.00000000       0.00000000       0.00973050         2.57951957        
0.00000000         594.61599816              
B-1
      6,208,000.00         5.14625 %       1000.00000000         4.28854220    
  0.00000000       0.00000000       0.01611630         4.27242590        
0.00000000         1000.00000000              
B-2
      3,287,000.00         5.41625 %       1000.00000000         4.51354122    
  0.00000000       0.00000000       0.01696075         4.49658047        
0.00000000         1000.00000000              
B-3
      2,374,000.00         5.80424 %       1000.00000000         4.83686605    
  0.00000000       0.00000000       0.01817607         4.81868997        
0.00000000         1000.00000000              
B-4
      1,095,000.00         5.80424 %       1000.00000000         4.83686758    
  0.00000000       0.00000000       0.01817352         4.81869406        
0.00000000         1000.00000000              
B-5
      731,000.00         5.80424 %       1000.00000000         4.83686731      
0.00000000       0.00000000       0.01818057         4.81868673        
0.00000000         1000.00000000              
B-6
      1,826,168.26         5.80424 %       1000.00000000         4.83686536    
  0.00000000       0.00000000       0.01817467         4.81869069        
0.00000000         1000.00000000              
X-A
      0.00         0.82799 %       624.38584760         0.43082162      
0.00000000       0.00000000       0.00161905         0.42920257        
0.00000000         594.61599816              
X-B
      0.00         0.56452 %       1000.00000000         0.47043497      
0.00000000       0.00000000       0.00176830         0.46866667        
0.00000000         1000.00000000                                                
           

    (1, 2) Amount also includes coupon cap or basis risk shortfalls, if
applicable.       Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    11,624,448.09  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    16,759.13  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    11,641,207.22  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    27,491.90  
Total Administration Fees
    76,683.25  
Payment of Interest and Principal
    11,537,032.07  
 
     
Total Withdrawals (Pool Distribution Amount)
    11,641,207.22  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    4,250.91  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    4,250.91  
 
     

Administration Fees

         
Gross Servicing Fee*
    73,467.66  
Master Servicing Fee
    3,215.59  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    76,683.25  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Other Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM  
Weighted Average Gross Coupon
    6.197722 %
Weighted Average Net Coupon
    5.820741 %
Weighted Average Pass-Through Rate
    5.804241 %
Weighted Average Remaining Term
    326  
 
       
Beginning Scheduled Collateral Loan Count
    682  
Number of Loans Paid in Full
    33  
Ending Scheduled Collateral Loan Count
    649  
 
       
Beginning Scheduled Collateral Balance
    233,860,782.15  
Ending Scheduled Collateral Balance
    223,450,652.81  
Ending Actual Collateral Balance at 31-Mar-2006
    223,451,799.06  
 
       
Monthly P&I Constant
    1,209,425.79  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,588.94  
Unscheduled Principal
    10,408,540.40  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Senior Percentage
    93.363073 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Subordinate Percentage
    6.636927 %

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                    DELINQUENT                   BANKRUPTCY    
                FORECLOSURE                     REO                     TOTAL  
                                                                               
         
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00      
30 Days
  5     2,334,230.79       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     5       2,334,230.79      
60 Days
  2     459,563.82       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     2       459,563.82      
90 Days
  1     545,028.00       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       545,028.00      
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00      
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00      
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                         
 
  8     3,338,822.61             0       0.00             0       0.00          
  0       0.00             8       3,338,822.61      
 
                                                                               
                       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                       
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %    
30 Days
  0.770416%     1.044624 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     0.770416%       1.044624 %    
60 Days
  0.308166%     0.205666 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.308166%       0.205666 %    
90 Days
  0.154083%     0.243913 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.154083%       0.243913 %    
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %    
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %    
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                   
 
  1.232666%     1.494203 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.232666%       1.494203 %    
 
                                                                               
                                                                               
                   

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     16,759.13  

 